DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., (US Pat. 6861332, hereinafter Park) in view of Cho (US Pat. 5512775).

Regarding claim 1, Park discloses a method for manufacturing interconnect structure (IS), comprising:
forming a plurality of interconnect features on a surface apart from each other so as to define at least a trench there-between (see 110, 108 and an opening between 110 and 108 respectively in Fig. 1A; col. 2, lines 1-10); and
performing conventional deposition techniques including a physical vapor deposition (PVD) process using a dielectric material (DM) to cover top surfaces of the plurality of interconnect features (see 104, 106 in Fig. 1A; col. 2, lines 41-43, col. 3, lines 1-4) and seal the at least one trench to form at least one void (see gas gap 199 in Fig. 1E; col. 4, line 41), wherein the DM comprises a plurality of arch-shaped surfaces towards top and bottom portions of side walls (see a profile of 104 in Fig. 1E) including a second arch-shaped surface, the second arch-shaped surface connects to bottom portion of side wall surface defining the corresponding trench and defines a concave that opens toward the corresponding void (see a bottom left portion of 199 adjoining sidewall of 110 in Fig. 1E)                           
 (Fig. 1A-E).
Park does not explicitly teach: a) the plurality of arch-shaped surfaces further including a first arch- shaped surface covering a corresponding one of the at least one trench and connects to  upper portion of side wall surfaces defining the corresponding trench and defines a concave that opens downwardly toward a corresponding one of the at least one the corresponding void. 
	Cho teaches an IS having a variety of different profiles/shapes of a void (gas region) in a DM within a trench between adjacent interconnect features/conductors (for example, see 14 and 18 respectively in Fig. 1A-6) to provide the desired void shape/profile, dielectric constant and improved electrical performance (col. 1-5). The void further includes a profile/shape having a first arch/curved-shaped surface covering the trench and connecting to an upper portion of side wall surface defining the corresponding trench 
	Furthermore, the determination and selection of parameters including dimensions (size/width/depth, spacing, shape/volume/profile, thickness, etc.) and a number of interconnect features/conductors, air gap/void, DM, etc. in an IS and a method of forming thereof is a subject of routine experimentation and optimization, to achieve the desired void profile/shape with reduced defects, dielectric constant, capacitive coupling and electrical performance.
	Park and Cho are analogous art because they are directed to Semiconductor Device Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Park, because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time, before 
the effective filing date of the claimed invention, to select the element a), as taught by Cho, so that the desired void profile with low defect density can be achieved and the electrical performance related to the dielectric constant and capacitive coupling can be improved with higher reliability in Park’s method.    
	
Regarding claim 2, Park and Cho teach substantially the entire claimed method as applied to claim 1 above, wherein Park teaches the DM separately covering the top surfaces of the plurality of  interconnect features and substantially covering a bottom surface defining the at least one trench respectively (see 106 and 104 respectively in Fig. 1D-E).
.

4.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al., (US Pat. 6861332, hereinafter Park), Cho (US Pat. 5512775) and further in view of Naskar et al., (US Pat. Appln. Pub. 2019/0393151, hereinafter Naskar).

Regarding claim 4, Park and Cho teach substantially the entire claimed method as
applied to claims 1-3 above, except forming a conformal layer on the plurality of 
conductive lines using Atomic Layer Deposition (ALD) with a precursor including a
combination of DilsoPropylAminoSilane (DIPAS) and BisDiEthylAminoSilane (BDEAS).
	Naskar teaches an IS comprising forming a conformal layer on sidewalls of a trench
using conventional ALD with a precursor including a combination of DIPAS and DEAS
(for example, see 111 in Fig. 1; para 0018, 0023) to provide the desired deposition rate
and conformality (para 0023-0026).
Park, Cho and Naskar are analogous art because they are directed to Semiconductor Device Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Cho and Park, because they are from the same field of endeavor.

the effective filing date of the claimed invention, to incorporate forming a conformal layer on the plurality of conductive lines using ALD with a precursor including a combination of DIPAS and BDEAS, as taught by Naskar, so that the desired deposition rate and conformality with improved reliability can be achieved in Cho and Park’s method.    

5.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al., (US Pat. 6861332, hereinafter Park), Cho (US Pat. 5512775) and further in view of Narasimhan et al., (US Pat. Appln. Pub. 2005/0006768, hereinafter Narasimhan).
 
Regarding claim 5, Park and Cho teach substantially the entire claimed method as
applied to claim 1 above, except: the PVD process comprising: setting a target to 
substrate distance more than 5 mm; setting a chamber pressure higher than 1x10-3 torr; 
and performing a sputtering deposition process.
 	Narasimhan teaches forming dielectric layers using a conventional sputtering 
process comprising setting a target to substrate distance more than 5 mm and a
chamber pressure higher than 1x10-3 torr to provide improved film uniformity and low
defect density with superior performance (for example, see para 0015, 0047, 0050, 
0054, etc.).
Park, Cho and Narasimhan are analogous art because they are directed to 

It would have been obvious to a person of ordinary skill in the art at the time, before 
the effective filing date of the claimed invention, to incorporate the PVD process 
comprising: setting a target to substrate distance more than 5 mm; setting a chamber 
pressure higher than 1x10-3 torr; and performing a sputtering deposition process,
as taught by Narasimhan, so that the film uniformity and the process performance can be 
improved and the defect level can be reduced in Cho and Park’s IS.    

6.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., (US Pat. 6861332, hereinafter Park), Cho (US Pat. 5512775) and further in view of Hertz et al., (US Pat. Appln. Pub. 2009/0169942, hereinafter Hertz).
 
Regarding claim 6, Park and Cho teach substantially the entire claimed method as
applied to claim 1 above, except the PVD process comprising: setting a target to 
substrate distance more than 500 mm; setting a chamber pressure higher than 1x10-8 
torr; and performing an electron beam evaporation deposition (EBED) process.
	Hertz teaches forming sacrificial dielectric material layers using conventional PVD 
processes including an EBED process comprising setting a target to substrate distance

example, see para 0021-0025, 0040-0041, etc.) to provide the desired grain size and
improved porosity.    
Park, Cho and Hertz are analogous art because they are directed to Semiconductor Device Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Cho and Park, because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time, before 
the effective filing date of the claimed invention, to incorporate the PVD process 
comprising setting a target to substrate distance more than 500 mm; setting a chamber
pressure higher than 1x10-8 torr and performing an EBED process, as taught by
Hertz, so that the film porosity can be improved and the desired grain size can be
achieved in Cho and Park’s method.    

Regarding claim 7, Park and Cho teach substantially the entire claimed method as 
applied to claim 1 above, except the performing the PVD process comprises using a 
solid phase material containing Si, SiO2, or a combination thereof.
	Hertz teaches using conventional substrate materials including Si, silicon oxide, etc. 
as required (para 0026).
It would have been obvious to a person of ordinary skill in the art at the time, before 

process comprises using a solid phase material containing Si, SiO2, or a combination 
thereof, as taught by Hertz, so that the deposition processing can be simplified in Cho
and Park’s method. 
Response to Arguments
7.	Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
   

examiner should be directed to NITIN PAREKH whose telephone number is (571)272-
1663. The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAN or Public PAG. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 703-308-0956.

 /NITIN PAREKH/